Citation Nr: 0934959	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a genitourinary 
disability (previously claimed as a bladder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, E.J., E.L.L. and C.J.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1, 1956 to 
May 3, 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims of 
entitlement to service connection for a kidney disability, a 
bladder disability and prostate cancer.  In December 2007, 
the Veteran submitted a notice of disagreement with the 
denial of his claim of entitlement to service connection for 
a bladder disability and timely perfected his appeal in May 
2008.

In December 2007, the Veteran participated in a Decision 
Review Officer hearing.  He later participated in a Travel 
Board hearing with the undersigned Acting Veterans Law Judge 
in June 2009.  Transcripts of these proceedings have been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Specifically, the Veteran contends he began suffering from 
symptoms of bedwetting approximately one and a half months 
after entering service.  He contends that he developed a 
sharp pain after putting on a full pack.  He was later 
discharged in May 1956 as unsuitable for service due to a 
personality defect, existed prior to enlistment (EPTE).  
Service treatment records indicate the Veteran complained of 
polyuria on March 8, 1956, approximately one week following 
entrance to active service.  On March 14, 1956, the Veteran 
complained of bedwetting.  Finally, an April 20, 1956, record 
notes the Veteran suffers from eneurisis.  

In support of his claim, the Veteran submitted an April 2007 
statement by Dr. Crimmins, a private physician.  In his 
statement, Dr. Crimmins opines that although it is not 
completely possible to state that the Veteran's urethral 
stricture and overactive bladder were present in service, 
"they certainly may have been."  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As Dr. Crimmins' statement indicates a possibility the 
Veteran's current disorder is etiologically related to his 
active service, a VA examination is warranted.

Furthermore, the Board observes the Veteran's March 1956 
service entrance examination does not note a genitourinary 
disorder.  Therefore, he is presumed sound at service 
entrance.  See 38 U.S.C.A. § 1111.  While an April 1956 
Report of Medical examination notes the Veteran's personality 
defect existed prior to enlistment, the Board observes the 
Veteran has not been provided a VA examination to determine 
whether there is clear and unmistakable evidence that the 
Veteran's current disorder (1) preexisted active service and 
(2) was not permanently aggravated beyond its normal 
progression during service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  As such, on remand, the VA examiner 
should also offer an opinion on whether the Veteran's current 
disorder, if related to active service, pre-existed active 
service and/or was aggravated during service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his genitourinary disorder.  
The claims file, including a copy of 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  After 
reviewing the record, including the 
Veteran's service treatment records, 
examining the Veteran, and performing 
any medically indicated testing, the 
examiner is asked to provide an opinion 
as to the following:

a.	Does the Veteran currently suffer 
from a genitourinary disorder?  If 
so, is it more likely than not 
(greater than a fifty percent 
probability), as likely as not 
(fifty percent probability) or 
less likely than not (less than a 
fifty percent probability) that 
the Veteran's current 
genitourinary disorder is 
etiologically related to active 
service?  

b.	If, and only if, question (a) is 
answered in the affirmative, does 
the record contain clear and 
unmistakable (obvious and 
unambiguous) evidence that the 
Veteran's current genitourinary 
disorder pre-existed his active 
duty service? 

c.	If, and only if, questions (a) and 
(b) are answered in the 
affirmative, does the record 
contain clear and unmistakable 
(obvious and unambiguous) evidence 
that the Veteran's genitourinary 
disorder did not undergo a 
permanent increase in severity 
during service?  If the Veteran's 
genitourinary disorder did 
permanently increase in severity 
during active service, the 
examiner should then provide an 
opinion as to whether this 
increase in severity is due to the 
natural progress of the disorder, 
or in the alternative, is due to 
the circumstances of the Veteran's 
military service.

A detailed rationale should be 
provided for all opinions, including 
a discussion of the evidence used to 
reach the requested opinions.  If any 
requested opinion cannot be provided 
without invoking processes related to 
guesses or based upon mere 
conjecture, the examiner should 
clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

